Name: Commission Regulation (EEC) No 1452/90 of 31 May 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 6 . 90 Official Journal of the European Communities No L 142/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1452/90 of 31 May 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (4), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as amended by Regulation (EEC) No 1408 /90 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 23 to 29 May 1990 for the pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' parts 1 to 5 and 7 to 10 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 4 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission ( ¢) OJ No L 164, 24 . -6. 1985, p . 6 . (2) OJ No L 182, 3 . 7 . 1987, p . 1 : C) OJ No L 122, 14 . 5 . 1990, p . 1 . O OJ No L 135, 28 . 5 . 1990, p . 1 . (*) OJ No L 310, 21 , 11 . 1985, p. 4 . (6) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 142/2 Official Journal of the European Communities 4 . 6. 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  18,145 18,145 26,401 26,401 18,145 18,145 17,238 17,238 17,238 16,548 16,548 18,145 18,145 17,238 17,238 21,998 20,728 25,403 8,165 17,582 16,879 17,582 17,582 34,194 23,758 23,167 26,310 26,310 26,310 18,508 17,582 24,133 17,582 17,582 18,508 17,582 17,582 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 . 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286 4 . 6 . 90 Official Journal of the European Communities No L 142/3 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr France FF Greece Dr Ireland £ Irl Portugal Esc United Kingdom £ Italy Lit 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1 104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 2999 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 - 1 000 kg  16,879 18,508 17,582 17,582 17,582 24,133 16,879 29,787 18,508 17,582 19,959 17,582 17,582 17,582 24,133 27,580 17,582 16,879 29,787 23,167 16,879 16,879 18,508 18,508 18,508 18,508 17,582 17,582 17,582 18,508 17,582 17,582 17,582 18,508 17,582 17,582 17,582 13,609 5,443 32,298 24,133 30,683 22,926 26,718 30,665 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7?90 7291 7285 7286 7294 No L 142/4 Official Journal of the European Communities 4 . 6 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \ I  1 000 kg - 1108 11 00 11-5 7295 30,665 1108 12 00 11-5 7294 I 27,399 11-5 7295 O 27,399 1108 13 00 11-6 7296 II 27,399 11-6 7297 27,399 1108 14 00 11-5 7294 27,399 11-5 7295 27,399 1108 19 90 11-5 7294 \ 27,399 11-5 7295 O 27,399 1109 00 00 I \ l 41,733 1702 30 91 17-9 7318 II 35,745 1702 30 99 17-9 7318 27,399 1702 40 90 I \ l 27,399 1702 90 50 I l \ 27,399 1702 90 75 \ \ \ 37,378 1702 90 79 \ \ \ 26,129 2106 90 55 \ \ \ 27,399 2302 10 10 23-1 7622 \  I 23-1 7623 \ I 7,494 2302 10 90 \ \ \ 15,523 2302 20 10 \ \ 7,494 2302 20 90 I \ II 15,523 2302 30 10 \ 7,494 2302 30 90 \ 16,058 2302 40 10 II 7,494 2302 40 90 II Il 16,058 2303 10 11 II \ 36,290 2309 10 11 23-2 7624 o  23-2 7625 0 2,177 230910 13 23-8 7541 oo  23-8 7542 oo 12,133 23-8 7543 TO 24,265 23-8 7547 OO .  23-8 7548 oo 19,127 23-8 7549 oo I 38,253 23-8 7550 oo 2,177 23-8 7551 oo 14,310 23-8 7552 oo 26,442 23-8 7629 oo 2,177 23-8 7630 oo 21,304 23-8 7631 oo \ 40,430 2309 10 31 23-3 7624 o I  23-3 7691 o 6,895 2309 10 33 23-9 7541 oo  23-9 7542 oo l 12,133 4 . 6 . 90 Official Journal of the European Communities No L 142/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg - 2309 10 33 23-9 7543 OC) l 24,265 23-9 7547 oo l  23-9 7548 OC) 19,127 23-9 7549 OC) 38,253 23-9 7645 OC) I 6,895 23-9 7646 OC) 19,028 23-9 7647 OC) \ 31,160 23-9 7651 OC) 6,895 23-9 7652 OC) \ 26,022 23-9 7653 OC) \ 45,148 2309 10 51 23-4 7624 C)  23-4 7692 C) 13,609 2309 10 53 23-10 7541 OC) \  23-10 7542 OC) 12,133 23-10 7543 OC) I 24,265 23-10 7547 OC)  23-10 7548 OC) 19,127 23-10 7549 OC) 38,253 23-10 7654 OC) l 13,609 23-10 7655 OC) 25,742 23-10 7656 OC) 37,874 23-10 7660 OC) 13,609 23-10 7661 OC) 32,736 23-10 7662 OC) 51,862 2309 90 31 23-5 7624 C)  23-5 7693 C) 2,177 2309 90 33 23-11 7541 OC)  23-11 7542 OC) 12,133 23-11 7543 OC) 24,265 23-11 7547 OC)  23-11 7548 OC) L 19,127 23-11 7549 OC) 38,253 23-11 7663 OC) 2,177 23-11 7664 OC) 14,310 23-11 7665 OC) 26,442 23-11 7669 OC) 2,177 23-11 7670 OC) 21,304 23-11 7671 OC) 40,430. 2309 90 41 23-6 7624 C)  23-6 7694 C) 6,895 2309 90 43 23-12 7541 OC)  \ 23-12 7542 OC) 12,133 I 23-12 7543 OC) 24,265 23-12 7547 OC)  . 23-12 7548 OC) 19,127 No L 142/6 Official Journal of the European Communities 4 . 6. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether- ¢ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  1 000 kg - 2309 90 43 23-12 7549 00 38,253 23-12 7672 oo 6,895 23-12 7673 oo 19,028 23-12 7674 oo 31,160 23-12 7678 oo 6,895 23-12 7679 oo p 26,022 23-12 7680 oo 45,148 2309 90 51 23-7 7624 o  23-7 7695 o 13,609 2309 90 53 23-13 7541 oo  23-13 7542 oo 12,133 23-13 7543 oo 24,265 23-13 7547 oo  23-13 7548 oo 19,127 23-13 7549 oo 38,253 23-13 7681 oo 13,609 23-13 7682 oo 25,742 23-13 7683 oo 37,874 23-13 7687 oo 13,609 23-13 7688 oo 32,736 \ 23-13 7689 oo 51,862 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product . (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J ) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 4 . 6 . 90 Official Journal of the European Communities No L 142/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0103 91 10  100kg ­ 3,270 0103 92 11 Il 2,781 0103 92 19 Il \ 3,270 0203 11 10 I 4,252 0203 12 11 \\II 6,165 0203 12 19 IlIlIl 4,762 0203 19 11 II 4,762 0203 19 13 II 6,888 0203 19 15 IlII 3,699 0203 19 55 02-3 02-3 7039 7054 \ 6,8884,762 0203 19 59 4,762 0203 21 10 II 4,252 0203 22 11 l 6,165 0203 22 19 l \ I 4,762 0203 29 11 l Ill 4,762 0203 29 13 \ IlI \ 6,888 0203 29 15 l |\\ 3,699 0203 29 55 02-3 02-3 7039 7054 6,888 4,762 0203 29 59 l \ \ 4,762 0209 00 11 l IlI \ 1,701 0209 00 19 l \ I 1,871 0209 00 30 l \ \ 1,020 0210 1111 l I 6,165 0210 11 19 l \ I L 4,762 0210 11 31 \ l 11,990 0210 11 39 l \ I 9,439 0210 12 11 I l \ 3,699 0210 12 19 I I 6,165 0210 19 10 l \ I 5,442 0210 19 20 \ I 5,953 0210 19 30 I l 4,762 0210 19 40 l \ 6,888 0210 19 51 02-3 02-3 7039 7054 6,888 4,762 0210 19 59 \ 4,762 0210 19 60 9,439 0210 19 70 11,862 : No L 142/8 Official Journal of the European Communities 4 . 6 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \ Il  100 kg - 0210 19 81 02-3 7039 Il 11,990 02-3 7054 6,165 0210 19 89 Illi 6,165 1601 00 10 Il o I 5,953 1601 00 91 16-1 7319 oo I 9,992 16-1 7322 oo 7,993 1601 00 99 16-1 7319 oo I 6,803 16-1 7322 no 5,442 1602 10 00 Il 4,762 1602 20 90 \ 5,527 1602 41 10 16-3 7327 \ 6,165 16-3 7328 10,417 16-3 7329 Il 6,378 1602 42 10 16-3 7327 4,762 16-3 7328 8,716 16-3 7329 \ 5,953 1602 49 11 16-3 7327 \ 6,165 16-3 7328 10,417 l 16-3 7329 5,953 1602 49 13 16-3 7327 4,762 16-3 7328 l 8,716 16-3 7329 II 5,953 1602 49 15 16-3 7327 IlI 4,762 16-3 7328 8,716 16-3 7329 5,953 1602 49 19 16-3 7327 4,762 16-3 7328 5,740 16-3 7329 \ 4,592 1602 49 30 16-1 7319 l 4,762 16-1 7322 \ 3,827 1602 49 50 l l \ 2,849 1602 90 10 \ \ 5,527 1602 90 51 \ 5,740 1902 20 30 l \ l 2,849 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 142/94 . 6. 90 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1  100 kg live weight - 0) C) (l) C) 2,986 2,986 2,986 2,986 2,986  100 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 9035 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 5,674 5,674 5,674 5,674 4,539 4,539 6,808 6,808 4,539 7,764 5,046 5,046 0,807 0,807 4,037 1,262 1,262 6,308 4,037 6,308 6,308 1,262 6,308 7,764 6,308 4,539 6,480 6,480 6,480 6,480 3,882 2,598 2,598 O O o oo C) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 142/ 10 Official Journal of the European Communities 4. 6 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 142/ 114 . 6 . 90 Official Journal of the European Communities PART 4 ! SECTOR EGGS AND POULTRY Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ 1 - 100 pieces  0105 11 00 I 0,475 0105 19 10 \ \ 1,385 0105 19 90 \ l I 0,475 Il\  100 kg 0105 91 00 Il\ l 2,063 0105 99 10 l 3,356 0105 99 20 \ \ 3,181 0105 99 30 l \ 2,268 0105 99 50 Il 3,316 0207 10 11 l IlIIIl 2,592 0207 10 15 \ II 2,947 0207 10 19 I..! IIl 3,211 0207 10 31 l ||II 3,240 0207 10 39 3,551 0207 10 51 || \ 3,948 0207 10 55 \ II 4,794 0207 10 59 \ 5,326 0207 10 71 Il \ Il 4,544 0207 10 79 \ \ Il 4,969 0207 10 90 II 4,737 0207 21 10 l l 2,947 0207 21 90 : Il\ l 3,21 1 0207 22 10 \\ 3,240 0207 22 90 \ 3,551 0207 23 11 Il 4,794 0207 23 19 5,326 0207 23 51 \ 4,544 0207 23 59 l \ \ 4,969 0207 23 90 Il 4,737 0207 39 11 Il II 8,734 0207 39 13 \ \ 3,532 0207 39 15 \ 2,689 0207 39 17 1,862 0207 39 21 l I 4,863 0207 39 23 II 4,568 0207 39 25 \ 8,275 0207 39 27 \ \ 1,862 0207 39 31 l IIIl 6,803 0207 39 33 l \ Il 3,906 No L 142/ 12 Official Journal of the European Communities 4 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc - 100 kg - 2,689 1,862 5,183 2,430 4,373 8,275 1,862 10,436 8,734 5,859 5,466 5,211 2,689 1,862 7,454 4,863 7,206 4,568 6,834 8,275 1,862 8,734 3,532 2,689 1,862 4,863 4,568 8,275 1,862 6,803 3,906 2,689 1,862 5,183 2,430 4,373 8,275 1,862 10,436 8,734 5,859 5,466 5,211 2,689 1,862 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 4 . 6 . 90 Official Journal of the European Communities No L 142/ 13 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 0207 43 51 IIIl 7,454 0207 43 53 I 4,863 0207 43 61 Il Il 7,206 0207 43 63 Il 4,568 0207 43 71 Il\ Il 6,834 0207 43 81 I Il 8,275 0207 43 90 l \ Il 1,862 0209 00 90 l \ Il 4,137 l I - 100 pieces 040700 11 III II 0,989 0407 00 19 l \ \ Il 0,339 \ l \ Il  100 kg - 0407 00 30 I IIIIII 2,989 0408 11 10 I Il 13,989 0408 19 11 l \ Il 6,098 0408 19 19 I l I Il 6,516 0408 91 10 II 13,511 0408 99 10 I Il 3,467 1602 31 11 16-2 7323 \ 6,479 16-2 7324 I  1602 31 19 16-2 7323 I 9,102 16-2 7324 \ Il  1602 39 11 l \ \ 8,723 1602 39 19 16-2 7323 \ 9,102 16-2 7324  3502 10 91 I \ l \ 12,136 3502 10 99 l I l 1,644 3502 90 51 l \ 12,136 3502 90 59 l . \ 1,644 No L 142/ 14 Official Journal of the European Communities 4 . 6 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg - 0401 04-1 7058 liII a+e 0402 10 11 9,563 0402 10 19 04-3 7059 Il 6,245 04-3 7074  04-3 7079 \ Il 9,563 0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 l d+f 0402 21 11 04-2 7744 \\Il a+c 0402 21 17 04-6 7098 l 6,245 &gt; 04-6 7099 II  04-6 7114 Il a+c 0402 21 19 04-2 7744 Il a+ c 0402 21 91 04-2 7744 - \ a + c 0402 21 99 04-2 7744 l a+c 0402 29 04-2 7744 a +c+f 0402 91 04-2 7744 : a + c 0402 99 04-2 7744 \ Ila+c+f 0403 10 11 04-2 7744 a+c 0403 10 13 04-2 7744 Il a+c 0403 10 19 04-2 7744 \ Il a+c 0403 10 31 04-2 7744 Ila+c+f 0403 10 33 04-2 7744 Ila+c+f 0403 10 39 04-2 7744 Ila+c+ f 0403 90 11 04-5 7093 6,245 \ 04-5 7094 l l  04-5 7097 l 9,563 0403 90 13 04-6 7098 Il 6,245 l 04-6 7099 l Il  04-6 7114 I a + c 0403 90 19 04-2 7744 l I-I a+c 0403 90 31 04-4 7089 \ \ d + f 0403 90 33 04-2 7744 l a + c + f 0403 90 39 04-2 7744 I a + c + f 0403 90 51 04-2 7744 I \ a + c 0403 90 53 04-2 7744 \ l a + c 0403 90 59 04-2 7744 l a+c 0403 90 61 04-2 7744 \ \ a + c + f 0403 90 63 04-2 7744 l a+c + f 0403 90 69 04-2 7744 \ \ a+c+f 4 . 6 . 90 Official Journal of the European Communities No L 142/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II||Il  100 kg - 0404 90 11 04-2 7744 II a + c 0404 90 13 04-2 7744 li a + c 0404 90 19 04-2 7744 IIIl a + c 0404 90 31 04-2 7744 Il a + c 0404 90 33 04-2 7744 II a + c 0404 90 39 04-2 7744 Il a + c 0404 9051 04-2 7744 a+c+f 0404 90 53 04-2 7744 Il a+c+f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 \ a + C + f : 0404 90 93 04-2 7744 a + c+f 0404 90 99 04-2 7744 a + c+ f 0405 04-7 7118 7,034 04-7 7119 7,210 04-7 7134 Il 8,206 04-7 7138 \ 8,411 04-7 7139 \ 10,155 04-7 7154 10,408 04-7 7189 15,842 I 04-7 7193 16,238 04-7 7194 \  04-7 7197 l Ilbx coef 04-7 7198 I Il  04-7 7199 I Ilbxcoef 04-7 7214 l  04-7 7218 \ bxcoef 04-7 7225 I b 04-7 7281 \ Ilbxcoef 0406 10 10 04-8 7226 \ Il  04-8 7227 \ 11,891 04-8 7228 l l 13,577 04-8 7229 l 8,175 \ 04-8 7230 I 10,638 04-8 7231 l Il 3,716 04-8 7232 \ \ 5,405 0406 10 90 04-8 7226 I l  04-8 7228 \ 13,577 04-8 7230 \ l 10,638 04-8 7232 I 5,405 0406 20 10 l  0406 20 90 04-9 7233 l 13,577 04-9 7234 \ 18,410 0406 30 10 04-10 7235 \ l  04-10 7236 \ 4,882 04-10 7237 l l 7,161 No L 142/ 16 Official Journal of the European Communities 4 . 6. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ - 100 kg ­ 0406 30 10 04-10 7238 10,420 04-10 7239 \ 12,357 0406 30 31 04-10 7235 \  04-10 7236 l 4,882 04-10 7237 I 7,161 04-10 7238 10,420 0406 30 39 04-10 7235 li  04-10 7238 ii 10,420 04-10 7239 \ l 12,357 0406 30 90 \ \ \ 12,357 0406 40 00 04-11 7240 \  04-11 7241 \ 12,852 0406 90 11 04-12 7242 \ 10,638 04-12 7243  04-12 7244 11,891 \ 04-12 7245 13,577 04-12 7246 I 8,175 04-12 7247 l 10,638 0406 90 13 04-13 7248 \  04-13 7250 \ 15,890 0406 90 15 04-13 7248 \  04-13 7250 l 15,890 0406 90 17 04-13 7248 \  04-13 7249 \ 10,638 04-13 7250 \ 15,890 0406 90 19 \ l \ l  0406 90 21 04-14 7251 l  04-14 7252 \ 14,561 0406 90 23 04-15 7254 \  04-15 7255 \ I 11,891 04-15 7256 13,577 04-15 7257 \ 8,175 04-15 7258 10,638 0406 90 25 04-15 7254  04-15 7255 11,891 04-15 7256 l 13,577 04-15 7257 \ 8,175 04-15 7258 10,638 0406 90 27 04-15 7254 \  04-15 7255 \ 11,891 04-15 7256 \ 13,577 04-15 7257 \ 8,175 04-15 7258 \ 10,638 0406 90 29 04-15 7253 : \  04-15 7254 l 4 . 6. 90 Official Journal of the European Communities No L 142/ 17 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Di ­ li-eland £ Irl Portugal Esc ||liIl  100 kg - 0406 90 29 04-15 7255 11,891 l 04-15 7256 13,577 04-15 7257 I 8,175 04-15 7258 IlI 10,638 0406 90 31 04-15 7253 \\  f 04-15 7254  04-15 7255 Il 11,891 04-15 7256 \ 13,577 04-15 7257 \ 8,175 04-15 7258 IlI 10,638 0406 90 33 04-15 7253  04-15 7254  04-15 7255 II 11,891 04-15 7256 \ \ 13,577 04-15 7257 Il 8,175 04-15 7258 II 10,638 0406 90 35 04-16 7259  04-16 7274 11,891 04-16 7277 II 13,577 04-16 7278 \ l 8,175 04-16 7279 10,638 0406 90 37 04-16 7259  04-16 7274 \ 11,891 04-16 7277 13,577 04-16 7278 8,175 04-16 7279 I 10,638 0406 90 39 04-15 7254 I  04-15 7255 11,891 04-15 7256 I 13,577 04-15 7257 Il\ 8,175 04-15 7258 10,638 0406 90 50 04-15 7253 I  1 04-15 7254 \  04-15 7255 l 11,891 04-15 7256 \ 13,577 04-15 7257 l 8,175 04-15 7258 \ 10,638 0406 90 61 \ l l  0406 90 63 I i  0406 90 69 l 18,410 0406 90 71 - 04-8 7226 \  04-8 7227 l 11,891 04-8 7228 I 13,577 04-8 7229 \ 8,175 04-8 7230 \ 10,638 No L 142/ 18 Official Journal of the European Communities 4 . 6 . 90 Positive Negative CN code Table Additionalcode Notes Italy Lit Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  11,891 13,577 8,175 10,638 11,891 13,577 8,175 10,638 11,891 13,577 8,175 10,638 11,891 13,577 8,175 10,638 11,891 13,577 8,175 10,638 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 11,891 13,577 8,175 10,638 11,891 13,577 8,175 10,638 3,716 5,405 3,716 5,405 13,577 4 . 6 . 90 Official Journal of the European Communities No L 142/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc lili\  100 kg ­ 0406 90 97 04-8 7230 10,638 04-8 7232 Il 5,405 0406 90 99 04-8 7226 \\l  04-8 7228 13,577 04-8 7230 Il 10,638 l 04-8 7232 I 5,405 2309 10 15 23-14 7553 1,213 23-14 7554 Il 2,427 23-14 7555 Il\ 3,640 23-14 7556 II 4,550 23-14 7557 \ 5,096 23-14 7558 IIl 5,460 23-14 7579 1,913 23-14 7580 II 3,825 23-14 7581 \ 5,738 23-14 7582 \ 7,172 23-14 7583 l 8,033 23-14 7584 8,607 23-14 7885 l  2309 10 19 23-14 7553 \ 1,213 23-14 7554 l 2,427 23-14 7555 I 3,640 23-14 7556 \ 4,550 23-14 7557 I 5,096 23-14 7558 \ 5,460 23-14 7579 \ 1,913 \ 23-14 7580 l 3,825 23-14 7581 I 5,738 I 23-14 7582 I 7,172 23-14 7583 \ 8,033 23-14 7584 I 8,607 23-14 7885 \  2309 10 39 23-14 7553 \ 1,213 23-14 7554 \ 2,427 23-14 7555 \ 3,640 23-14 7556 I L 4,550 23-14 7557 5,096 23-14 7558 I 5,460 23-14 7579 \ 1,913 23-14 7580 \ 3,825 23-14 7581 5,738 23-14 7582 I 7,172 23-14 . 7583 I 8,033 23-14 7584 \ 8,607 23-14 - 7885 l  No L 142/20 Official Journal of the European Communities 4 . 6 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg - 2309 10 59 23-14 7553 1,213 23-14 7554 I 2,427 23-14 7555 \ 3,640 23-14 7556 4,550 23-14 7557 5,096 23-14 7558 I 5,460 23-14 7579 L 1,913 23-14 7580 Il 3,825 23-14 7581 II 5,738 23-14 7582 7,172 23-14 7583 \ 8,033 23-14 7584 l 8,607 23-14 7885 \  2309 10 70 23-14 7553 1,213 23-14 7554 \ 2,427 23-14 7555 \ 3,640 23-14 7556 4,550 23-14 7557 \ 5,096 23-14 7558 \ 5,460 23-14 7579 \ 1,913 23-14 7580 \ 3,825 23-14 7581 \ 5,738 23-14 7582 \ 7,172 23-14 7583 \ 8,033 23-14 7584 \ 8,607 23-14 7885 \  2309 90 35 23-14 7553 \ 1,213 23-14 7554 \ 2,427 23-14 7555 \ 3,640 23-14 7556 \ 4,550 23-14 7557 \ 5,096 23-14 7558 l 5,460 23-14 7579 l 1,913 23-14 7580 \ 3,825 23-14 7581 \ 5,738 23-14 7582 l 7,172 23-14 7583 \ 8,033 23-14 7584 \ 8,607 23-14 7885 \  2309 90 39 23-14 7553 l 1,213 23-14 7554 l 2,427 23-14 7555 \ 3,640 l 23-14 7556 l 4,550 23-14 7557 I 5,096 23-14 7558 \ 5,460 4 . 6 . 90 Official Journal of the European Communities No L 142/21 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr \ Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II - 100 kg ­ 2309 90 39 23-14 7579 \\II 1,913 23-14 7580 II 3,825 23-14 7581 Il 5,738 23-14 7582 Il 7,172 23-14 7583 Il 8,033 23-14 7584 Il 8,607 23-14 7885  2309 90 49 23-14 7553 1,213 23-14 7554 li 2,427 l 23-14 7555 3,640 23-14 7556 Il 4,550 23-14 7557 Il 5,096 \ 23-14 7558 \ 5,460 23-14 7579 Il 1,913 23-14 7580 IIIl 3,825 23-14 7581 \ 5,738 23-14 7582 7,172 23-14 7583 l 8,033 23-14 7584 \ Il 8,607 23-14 7885 Il  2309 90 59 23-14 7553 \ Il 1,213 23-14 7554 \ Il 2,427 23-14 7555 3,640 23-14 7556 l \ 4,550 23-14 7557 I \ 5,096 23-14 7558 l 5,460 23-14 7579 l 1,913 23-14 7580 l 3,825 23-14 7581 I \ 5,738 23-14 7582 \ l 7,172 23-14 7583 I l 8,033 23-14 7584 l l 8,607 23-14 7885 l l  2309 90 70 23-14 7553 I \ 1,213 23-14 7554 I l 2,427 l 23-14 7555 l 3,640 23-14 7556 l 4,550 23-14 7557 \ 5,096 23-14 7558 l 5,460 23-14 7579 l 1,913 23-14 7580 \ 3,825 23-14 7581 l 5,738 23-14 7582 \ 7,172 23-14 7583 l 8,033 23-14 7584 l 8,607 No L 142/22 Official Journal of the European Communities 4 . 6 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I \  100 kg - 2309 90 70 23-14 7885 . I  - % milk fat/ 100 kg product  a b 0,177 0,194 c ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 0,082 °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 0,096 ¢ % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product ' e 0,007  °/o sucrose/ 100 kg product - f 0,063 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 4 . 6 . 90 Official Journal of the European Communities No L 142/23 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs DkrDM F1 Pta Lit FF Dr , £ In Esc  100 kg  C) 0) C) (') (l) 5,272 5,272 5,272 5,272 5,272 5,272 5,272 5,272 6,322 6,322 6,322 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  6,322 6,322 6,322  % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O C) C) 0,0632 0,0632 0,0632  100 kg of dry matter  6,3221702 90 30 1702 90 60  % sucrose content and 100 kg net  i j i s i } s 0,0632 0,0632 0,0632 0,0632 0,0632 0,0632 0,0632 1702 9071 1702 90 90  100 kg of dry matter  6,3222106 90 30 2106 90 59  % sucrose content and 100 kg net  o o C) 0,0632 0,0632 0,0632 No L 142/24 Official Journal of the European Communities 4 . 6 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEG) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . 4 . 6 . 90 Official Journal of the European Communities No L 142/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  8,607 9,603 13,553 8,607 9,603 13,553 3,790 3,790 4,244 4,244 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 142/26 Official Journal of the European Communities 4. 6. 90 Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc  100 kg  3,324 3,324 2,919 3,324 2,629 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 1090 2106 90 99 2905 44 1 1 * * 7632 » * » * * » * * * * * 7633 7634 » * * * * * 6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 3,782 4,976 2,283 2,972 3,347 3,929 4,499 2,560 3,698 5,292 2,809 4 . 6 . 90 Official Journal of the European Communities No L 142/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I III  100 kg - 2905 44 19 \ 5,121 2905 44 91 4,001 2905 44 99 Il Il 7,283 3505 10 10 II 3,086 3505 10 90 \ \ \ 3,086 3823 60 11 \ 2,809 3823 60 19 Il l 5,121 3823 60 91 Il 4,001 3823 60 99 II 7,283  \ 7001 \   7002 I 2,560 :  Il 7003 II 3,698  7004 \ I 5,292  I 7005 l \   \ 7006 II\   l 7007 I 3,278  \ 7008 \ 4,416  l 7009 l l 6,010  7010 \   \ 7011 l 2,902  \ 7012 I 4,096  7013 l 5,234  \ 7015 \ 2,416  7016 \ I 3,782  \ 7017 \ 4,976  \ 7020   7021 L 2,571  l 7022 \ 3,765  \ 7023 \ 4,903  \ 7024 \ 6,497  l 7025 \   \ 7026 3,289  \ 7027 \ 4,483  l 7028 \ 5,621  7029 \ 7,215  7030 I 2,741  l 7031 I 4,107  \ 7032 \ 5,301 7033 6,439 l 7035 \ 3,621  I 7036 \ 4,987  7037 \ 6,181  7040 l 3,615  l 7041 l 4,981  ... 7042 6,175 No L 142/28 Official Journal of the European Communities 4 . 6 . 90 CN code Table Additionalcode_ Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il||  100 kg -I  II 7043 7,313  II 7044 8,907  7045 \\ 4,333  II 7046 \ 5,699  II 7047 IlI 6,893  7048 \ 8,031  l 7049 \ 9,625  II 7050 5,151  Il 7051 Il 6,517  7052 \ 7,711  \ 7053 8,849  II 7055 6,031  || 7056 l 7,397  7057 \ \ 8,591  7060 II 6,455  7061 \ 7,821  I 7062 9,015  7063 l 10,153  \ 7064 \ 11,747  7065 \ 7,173  7066 \ 8,539  \ 7067 \ 9,733  7068 \ 10,871  7069 l 12,465  l 7070 II 7,991  I 7071 l 9,357  \ 7072 \ 10,551  I 7073 \ 11,689  l 7075 I 8,871  7076 I I 10,237  \ 7077 l 11,431  7080 l 12,566  7081 \ 13,932  l 7082 15,126  7083  \ 16,264  I 7084 I 17,858  7085 13,284  7086 I 14,650  l 7087 15,844  I 7088 I 16,982  l 7090 \ 14,102  7091 l 15,468  7092 \ l 16,662  I 7095 l 14,982  7096 16,348 4 . 6. 90 Official Journal of the European Communities No L 142/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \  100 kg -  7100 o   Il 7101   \\ 7102 2,998  II 7103 4,136  II 7104 I 5,730  || 7105   || 7106 2,522  7107 C) ; 3,716  || 7108 4,854  Il 7109 , 6,448  \\ 7110   || 7111 (') 3,340  I 7112 o 4,534  II 7113 o 5,672  || 7115 o 2,854  7116 o 4,220 .  I 7117 C) 5,414  l 7120 O   7121 3,009  II 7122 4,203  l 7123 o 5,341  II 7124 ( l) 6,935  7125 C) 2,361  . 7126 (') 3,727  Il 7127 Imi 4,921  I 7128 C) 6,059  7129 fl 7,653  I 7130 o 3,179  7131 C) 4,545  \ 7132 o 5,739  \ 7133 (') 6,877  \ 7135 o 4,059 .  l 7136 I 5,425  \ 7137 C) l 6,619  I 7140 4,053  7141 o 5,419  \ 7142 o 6,613  \ 7143 o 7,751  \ 7144 , C) 9,345  7145 C) 4,771  \ 7146 6,137  \ 7147 (1 ) 7,331 l 7148 (1 ) 8,469  I 7149 C) 10,063  7150 5,589 No L 142/30 Official Journal of the European Communities 4. 6. 90 li Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc II  100 kg -  \\ 7151 0) \ 6,955  II 7152 o 8,149 _ 7153 0) 9,287  7155 6,469  II 7156 \ 7,835  II 7157 L 9,029  || 7160 6,893  II 7161 8,259  7162 (') 9,453  7163 0) 10,591  Il 7164 L 12,185  7165 o 7,611  II 7166 o 8,977 _ 7167 10,171  7168 0 11,309  7169 7170 (') 12,903 8,429  \ 7171 o 9,795  I 7172 o 10,989  \ 7173 (1) l 12,127  || 7175 0) 9,309  7176 7177 o 10,675 11,869  Il 7180 o 13,004  7181 14,370  \ 7182 C) 15,564  I 7183 16,702  l 7185 el 13,722  \ 7186 o 15,088  7187 16,282  \ 7188 17,420  I 7190 o 14,540  I 7191 C) 15,906  \ 7192 C) 17,100  l 7195 C) 15,420  I 7196 I 16,786  7200 o 2,954  7201 4,320  7202 C) 5,514  \ 7203 (') 6,652  I 7204 8,246  l 7205 3,672  \ 7206 (') 5,038  l 7207 C) 6,232  7208 C) 7,370 4 . 6 . 90 Official Journal of the European Communities No L 142/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ot France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg -I  7209 /i \ 8,964  7210 4,490  7211 5,856  7212 I 7,050  Il 7213 C) 8,188  7215 5,370  7216 o L 6,736  7217 C) 7,930  7220 6,252  7221 \ 7,618  7260 6,988  \ 7261 C) 8,354 _ \ 7262 0 \ 9,548  \ 7263 (') 10,686  \ 7264 (') 12,280  7265 1 7,706  l 7266 (') 9,072  \ 7267 C) 10,266 _ l 7268 C) 11,404  l 7269 0 12,998 _ l 7270 C) 8,524 '  \ 7271 0 I 9,890  7272 C) 11,084  7273 C) 12,222  l 7275 l 9,404  7276 0 10,770  l 7300 o 3,934  l 7301 C) 5,300  \ 7302 6,494  7303 7,632  7304 C) 9,226  7305 4,652  l 7306 0) 6,018  7307 o 7,212  7308 C) 8,350  7309 O 9,944  7310 (') 5,470  7311 C) 6,836  7312 0 8,030  I 7313 C) 9,168  7315 f) 6,350  7316 7,716  7317 o 8,910  7320 e&gt; 7,232  \ 7321 C) 8,598 No L 142/32 4 . 6 . 90Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II II  100 kg   \\ 7360 C) \ 7,572 -  II 7361 8,938  Il 7362 o 10,132  |1 7363 o \ 11,270  Il 7364 (l) 12,864  Il 7365 o 8,290  Il 7366 9,656  7367 10,850  Il 7368 11,988  7369 C) 13,582  7370 9,108 .  Il 7371 C) 10,474  7372 o 11,668  7373 12,806  Il 7375 (') 9,988  7376 o 11,354  \ 7378 0) 10,870  I 7400 l 4,904  7401 C) 6,270  \ 7402 0) 7,464  7403 (') 8,602  Il 7404 o 10,196  \ 7405 0) 5,622  II 7406 0) 6,988  7407 8,182  I 7408 l 9,320  I 7409 10,914  I 7410 C) 6,440   \ 7411 7,806  I 7412 9,000  \ 7413 e&gt; 10,138  \ 7415 (9 7,320  I 7416 8,686  7417 9,880  7420 C) 8,202  .. \ 7421 9,568  \ 7460 o 8,071  I 7461 9,437  I 7462 e&gt; 10,631  l 7463 o 11,769  \ 7464 13,363  \ 7465 C) 8,789  \ 7466 C) 10,155  7467 C) 11,349  7468 0 12,487 4 . 6 . 90 Official Journal of the European Communities No L 142/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li  100 kg -  \\ 7470 C) 9,607  Il 7471 C) 10,973  li 7472 12,167  Il 7475 10,487  7476 (') 11,853  II 7500 (') 5,670  II 7501 o 7,036  II 7502 C) 8,230  \\ 7503 I 9,368  7504 10,962  7505 C) 6,388  7506 7,754  Il 7507 8,948  Il 7508 10,086  7509 C) 11,680  \ 7510 C) 7,206  \ 7511 : C) 8,572  \ 7512 C) 9,766  \ 7513 0 10,904  7515 C) 8,086  7516 C) 9,452  7517 C) l 10,646 7520 (') 8,968 _ 7521 (') 10,334  \ 7560 (') 8,517  I 7561 C) 10,228  7562 C) 11,077  \ 7563 (') 12,215  \ 7564 13,809  l 7565 9,235  \ 7566 C) 10,601  \ 7567 C) 11,795  7568 12,933  \ 7570 10,053  7571 C) 11,419  7572 \ 12,613  7575 C) 10,933  7576 12,299  7600 8,541  I 7601 C) 9,907  \ 7602 11,101  7603 C) 12,239  l 7604 13,833  7605 C) 9,259  7606 0) 10,625 No L 142/34 4 . 6. 90Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \ II I  100 kg   7607 o 11,819  Il 7608 12,957  Il 7609 (') 14,551  7610 o \ 10,077  Il 7611 e&gt; 11,443  7612 e&gt; 12,637  II 7613 0) 13,775  ' Il 7615 C) 10,957  II 7616 C) I 12,323  7620 \ I 11,839  7700 o h 9,847  7701 o 11,213  l .\ 7702 0) 12,407  Il 7703 o 13,545  II 7705 C) 10,565  7706 C) 11,931  Il 7707 C) 13,125  7708 C) 14,263  7710 o 11,383  Il 7711 12,749  Il 7712 13,943  Il 7715 o I 12,263  \ 7716 o 13,629  7720 o 9,207  7721 10,573  Il 7722 L 11,767  7723 o 12,905  Il 7725 o 9,925  II 7726 &lt;l&gt; 11,291  \ 7727 12,485  || 7728 13,623  Il 7730 C) 10,743  Il 7731 C) 12,109  7732 13,303 ,  7735 C) 11,623  7736 C) 12,989  7740 C)' 11,838  7741 O 13,204  II 7742 ni 14,398  II 7745 "O 12,556  Il 7746 C) 13,922  II 7747 o 15,116  II 7750 C) 13,374  7751 (1 ) 14,740  \ 7758 l 3,298 4 . 6 . 90 Official Journal of the European Communities No L 142/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li - 100 kg ­ _ 7759 , 4,664  7760 0 14,468  li 7761 C) 15,834  7762 C)Il 17,028  7765 o 15,186  7766 0 16,552  7768 4,503  Il 7769 liIl 5,869  \\ 7770 o 16,004  Il 7771 o 17,370  II 7778 Il 6,913  7779 Il 8,279  Il 7780 (') Il 17,099  Il 7781 oIl 18,465  7785 o 17,817  7786 (') | 19,183  7788 9,753  7789 11,119  ' 7798 o 3,736  7799 (l) 5,102  7800 17,902  7801 Il 19,268  7802 \ 20,462  7805 18,620  7806 19,986  \ 7807 I Il21,180  7808 o 4,941 _ \ 7809 o 6,307  \ 7810 \ 19,438  \ 7811 l 20,804  \ 7818 C) 7,351 _ \ 7819 o 8,717  \ 7820 o 18,340  7821 o 19,706  7822 o 20,900  7825 O l 19,058  7826 0 l 20,424  7827 o \ 21,618  7828 (l) 10,191  l 7829 o v """ 11,557  l 7830 o \ 19,876  \ 7831 : o l 21,242  7838 o l 10,286 7840 C) l   7841 C) \  No L 142/36 Official Journal of the European Communities 4. 6 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg -  I 7842 0) 3,437  I 7843 ( l) 4,575  I 7844 C) l 6,169  I 7845 0 \   7846 o 2,961  \ 7%*7 4,155  I 7848 5,293  l 7849 6,887  \ 7850 o 2,413  \ 7851 = o 3,779  I 7852 o 4,973  7853 o \ 6,111  \ 7855 o 3,293  I 7856 . C) 4,659  I 7857 0 l 5,853  7858 O 4,175  I 7859 o 5,541  II 7860 \   \ 7861 o l 2,827  7862 0) 4,021  \ 7863 0 5,159  7864 0 6,753  7865 O   II 7866 o 3,545  II 7867 o 4,739  \ 7868 o \ 5,877  7869 C) 7,471  II 7870 o 2,997  II 7871 C) 4,363  7872 C) 5,557  || 7873 C) 6,695  7875 o 3,877 II 7876 C) 5,243  II 7877 6,437  II 7878 O 4,759  II 7879 o I 6,125  II 7900   Il 7901 0 3,412  II 7902 o 4,606  II 7903 ('). 5,744  II 7904 (l) 7,338  7905 C) 2,764  I 7906 l 4,130  7907 o 5,324  7908 6,462 4 . 6. 90 Official Journal of the European Communities No L 142/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pw United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il Il - 100 kg  7909 C) 8,056  7910 ( l) 3,582  7911 0) 4,948  7912 o \ 6,142  7913 7,280  7915 4,462  Il 7916 5,828  7917 7,022  Il 7918 5,344  Il 7919 0) 6,710  l 7940 2,923  7941 o 4,289  7942 o 5,483  \ 7943 C) 6,621  \ 7944 o 8,215  \ 7945 o 3,641  \ 7946 (') 5,007  l 7947 0) 6,201  l 7948 C) 7,339  \ 7949 c) \ 8,933  l 7950 4,459  \ 7951 5,825  l 7952 C) 7,019  \ 7953 C) 8,157  l 7955 o 5,339  \ 7956 6,705  l 7957 o 7,899  l 7958 C) l 6,221  \ 7959 7,587  I 7960 e&gt; 4,238  l 7961 5,604  I 7962 6,798  l 7963 C) 7,936  l 7964 C) 9,530  I 7965 0 4,956  \ 7966 o L 6,322  I 7967 o 7,516  7968 C) 8,654  7969 C) 10,248  I 7970 C) 5,774  7971 o 7,140  7972 o 8,334  7973 o 9,472  I 7975 C) 6,654  \ 7976 C) 8,020 No L 142/38 Official Journal of the European Communities 4. 6 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy . Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg   Il 7977 C) 9,214  7978 7,536  7979 o 8,902  7980 C) 6,576  II 7981 7,942  Il 7982 C) 9,136  II 7983 l 10,274  Il 7984 11,868  II 7985 o 7,294  II 7986 8,660  7987 (') 9,854  7988 (') 10,992  7990 C) 8,112  Il 7991 C) 9,478  Il 7992 o 10,672  II 7995 8,992 .  I 7996 C) 10,358 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 0,207 0,438 0,700 0,968 1,380 2,001 3,105 3,105 4,348 4,348 5,590 5,590 5,590 6,832 6,832 6,832 6,832 6,832 6,832 6,832 8,074 8,074 8,074 8,074 0,207 4. 6 . 90 Official Journal of the European Communities No L 142/39 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 5808 \  100 kg 0,207  5809 II 0,207 _ Il 5818 0,207  5819 II 0,207 I 582x5830 \ 0,2070,207  \ 5831 l 0,207  \ 5838 \ 0,438  584x \ 0,438 _ Il 585x II 0,438  \ 586x II 0,700  Il 587x 0,700 -r ­ 590x I 0,968  591x \ 0,968 _ 594x I 1,380 595x l 1,380  l 596x 2,001  597x 2,001 598x 3,105  599x 3,105 Amounts to be deducted -1 61xx 0,154  Il 62xx li 0,326  63xx Il 0,522  \\ 64xx 0,721  65xx 1,028  Il 66xx 1,491  Il 670x 2,313  671x 2,313  672x 3,238  673x \ 3,238  674x 4,163  Il 6750 4,163  6751 l 4,163  li 6760 II 5,088  6761 \ 5,088  6762 I 5,088  Il 6765 I 5,088  6766 \ 5,088  6770 I 5,088  6771 \ 5,088  l 6780 l 6,014  6781 \ 6,014 No L 142/40 Official Journal of the European Communities 4. 6 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   6785 II 6,014 .  . || 6786 l 6,014  679x 0,154  6808 II 0,154  II 6809 0,154  Il 6818 0,154  Il 6819 - I 0,154  \ 682x \ 0,154  I 6830 _ \ l 0,154  II 6831 \ l 0,154  \ 6838 I 0,326  684x \ 0,326  |1 685x \ 0,326  686x I 0,522  687x I \ 0,522  \ 690x \ 0,721  691x 0,721  I 694x l 1,028  I 695x 1,028 || 696x 1,491  l 697x \ 1,491  698x \ 2,313  699x \ \ 2,313 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122 , 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 4 . 6 . 90 Official Journal of the European Communities No L 142/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 20-4 7385  100 kg ­ 3,161 2007 99 10 20-5 7387 II 3,161 2007 99 31 20-5 7387 I 3,161 2007 99 33 20-5 7387 3,161 2007 99 35 20-5 7387 \ 3,161 2007 99 39 20-5 7387 \ 3,161 No L 142/42 Official Journal of the European Communities 4 . 6 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc 1509 10 10 1509 10 90 1509 90 00 - 100 kg - 10,317 10,317 7,223 11,423 8,329 8,329 11,348 8,255 8,255 4,368 4,368 1,275 5,329 2,236 2,236 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 4. 6 . 90 Official Journal of the European Communities No L 142/43 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,026 "" _ 1,140 0,960  Milk and milk products  1,077     1,140  0,966 \  Pigmeat  1,079     1,032    Sugar   1,160   1,010  1,113  0,970 1,021  Cereals    1,160 ...   1,015  1,113  0,970  Eggs and poultry and albumins   1,116     1,209    Wine  IlIIII  -  1,078   Processed products (Regulation I IIl I II IlIl (EEC) No 3033/80): IIII\\IIII \ IlIl\\  to be applied to charges ^   1,077     1,140  0,966 1,021 .  to be applied to refunds : I III I l I l I  cereals   1,160   1,015  1,113  0,970  milk   1,077 .     1,140  0,966  sugar   1,160   1,010  1,113  0,970  Jams and marmalades I I I IIIl l (Regulation (EEC) No 426/86)   1,160     1,113     Olive oil sector   1,075     1,028    No L 142/44 Official Journal of the European Communities 4 . 6. 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 4 June 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Sugar 0 0 1 July 1990 1 July 1990 Spain Sugar Pigmeat Eggs and poultry Olive oil Wine 0,829 470 0 0 0 0 1 October 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 United Kingdom Cereals Sugar Pigmeat Eggs and poultry Olive oil 0,325 120 0,325 120 0 0,102 554 0 1 July 1990 1 July 1990 1 July 1990 . 1 July 1990 1 November 1990 Greece Cereals Sugar Pigmeat Eggs and poultry Olive oil Wine 0,107 023 0,107 023 0 0  0 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 Portugal Sugar Olive oil 0 0 1 July 1990 1 November 1990